Kupferman, J. P.,
dissents in a memorandum as follows: The mother opposed visitation. We are given no facts to justify the petitioner’s request. If the court had not inquired as to legitimacy, we would not even know if the petitioner was the father. It appears that the petitioner is a recidivist. Based on the limited information before it, the court should have dismissed the petition. This does not, however, foreclose the petitioner from bringing on a further petition, which details his background, relationship to the child and the way to solve the problem of a visit by a seven-year-old child to an upstate prison, when the mother objects to the visitation.
With the volume of work in the Family Court, the Judge presiding cannot have the requirement imposed to seek expert testimony and to investigate any psychiatric problems, etc., until the petition makes clear exactly what the underlying issues should be. The mere desire of a prisoner that his infant child should visit, while possibly commendable, cannot be used to invoke a requirement of a full-scale hearing.